TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00008-CV


In re Robin Carter 


Rosa Laura Torres, Appellant

v.

Bruce Alan Phillips, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-04-008337, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


O R D E R
PER CURIAM
		On January 28, 2009, Robin Carter appeared before this Court to show cause why
she should not be held in contempt for her failure to comply with this Court's October 1, 2008
order directing that she file the portion of the reporter's record for which she was responsible by
October 27, 2008.  She failed to file her portion of the record or show good cause.
		This Court finds Carter in contempt and imposes a fine of $500.  Carter must file her
portion of the reporter's record with this Court's clerk on or before 3 p.m. on February 2, 2009.  The
fine is suspended and will be vacated if Carter files her portion of the reporter's record with this
Court's clerk on or before 3 p.m., February 2, 2009.
		If Carter fails to file her portion of the reporter's record on or before 3 p.m. on
February 2, 2009, the $500 fine for noncompliance with the October 1, 2008 order will be due and
payable immediately.  This Court may impose additional sanctions if Carter fails to file her portion
of the reporter's record on or before 3 p.m. on February 2, 2009, in compliance with this order.
		Ordered January 29, 2009.


Before Justices Patterson, Pemberton and Waldrop;
     Justice Patterson Not Participating